Appellant was convicted of the offense of having prohibited liquor in his possession. He was tried before the court, sitting without a jury.
In each instance, where objection was sought to be made to the introduction of evidence, the objection did not come until after question and answer. Such an objection comes too late. No motion was made to exclude any of the answers.
Defendant's motion for a new trial was properly overruled. The matters made the basis of same were merely cumulative to evidence offered on the trial.
We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed.